NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANUSH MATASAKIAN; ANZHELIKA                     No.    20-71573
KIRAKOSIAN; ARAM OVSEPOVICH
KIRAKOSIAN; ARMAN KIRAKOSIAN,                   Agency Nos.       A208-600-878
                                                                  A208-600-879
                Petitioners,                                      A208-600-472
                                                                  A208-600-473
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 20, 2021**
                             San Francisco, California

Before: BADE and BUMATAY, Circuit Judges, and BERMAN,*** District Judge.

      Petitioners Anush Matsakian (“Anush”), her husband, Aram Ovsepovich



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Richard M. Berman, United States District Judge for
the Southern District of New York, sitting by designation.
Kirakosian (“Aram”), and their two minor children (collectively, “Petitioners”)

petition for review of the Board of Immigration Appeals’ (“BIA”) dismissal of

their appeal from an Immigration Judge’s (IJ) decision denying their applications

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the

agency’s factual findings for substantial evidence, Shrestha v. Holder, 590 F.3d

1034, 1039 (9th Cir. 2010), applying the standards governing adverse credibility

determinations created by the REAL ID Act, 8 U.S.C. § 1158(b)(1)(B)(iii); see

Alam v. Garland, 11 F.4th 1133, 1137 (9th Cir. 2021) (en banc).

1.    The IJ identified numerous inconsistencies between the testimony of Anush

and Aram, documentary evidence in the record, the asylum application, and a prior

visa application. These inconsistencies and omissions were non-trivial. See Silva-

Pereira v. Lynch, 827 F.3d 1176, 1186 (9th Cir. 2016) (upholding adverse credibility

determination based on added allegations about a beating and account that police

told applicant that they were pointing a gun at his son “because of [his] political

opinion”).   And the IJ gave Aram sufficient opportunity to explain any

inconsistency.   See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011).

Accordingly, the BIA did not err in upholding the adverse credibility determination

against Aram.




                                         2
      The BIA also properly upheld the adverse credibility determination against

Anush because her testimony regarding an alleged dog attack that was the purported

impetus for Petitioners’ flight from Russia was inconsistent with Amar’s testimony

regarding that incident. Aram and Anush also testified inconsistently about whether

the couple planned to merely visit the United States in 2014. See Kin v. Holder, 595

F.3d 1050, 1057 (9th Cir. 2010); see also Don v. Gonzales, 476 F.3d 738, 741–42

(9th Cir. 2007). Accordingly, the adverse credibility determination against Amar is

supported by substantial evidence.

2.    The BIA did not err in upholding the adverse credibility determination against

Petitioners’ expert. The REAL ID Act allows the IJ to make adverse credibility

determinations on any witness based on the “totality of the circumstances.” 8 U.S.C.

§ 1158(b)(1)(B)(iii).   Considering the totality of the circumstances, the record

supports the IJ’s conclusion that the expert’s testimony was inconsistent with the

State Department’s report on Russia, and that the expert’s testimony that Armenians

face pervasive discrimination in Russia contradicted his admission that there has

been a large influx of Armenians to Russia. Moreover, even if the BIA erred in

upholding the adverse credibility determination, the expert himself did not witness

any of the mistreatment Petitioners faced, and thus, this evidence is not

particularized to them and cannot independently support their claims to relief

without their credible testimony. See Singh v. Barr, 935 F.3d 822, 827 (9th Cir.


                                         3
2019) (per curiam). Therefore, remand would not be appropriate because it would

be futile. Id.

3.    Given the agency’s adverse credibility determination, Petitioners’ asylum and

withholding of removal claims fail, as “the remaining evidence in the record is

insufficient to carry [their] burden of establishing eligibility for relief.” Wang v.

Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017). Moreover, Petitioners did not argue

before the BIA that they were entitled to CAT relief, despite the adverse credibility

argument, and thus, the court lacks jurisdiction to review the denial of CAT relief as

that claim is unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir.

2004).

PETITION DISMISSED IN PART AND DENIED IN PART.




                                          4